Citation Nr: 0624287	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  05-09 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 2000 to 
July 2004.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an October 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Baltimore, Maryland.

On November 17, 2004, the RO sent a letter to the veteran 
offering him the opportunity to have an informal conference 
with a Decision Review Officer (DRO) and advised that if he 
wanted to be in the DRO Program or meet with the DRO, to let 
them know with 60 days from the date of the letter.  On 
February 14, 2005, the RO received the veteran's request to 
be in the DRO program and meet with the DRO.

The regulations are quite clear; a request for DRO review 
must be made no later than 60 days after VA mails the notice 
that DRO review may be selected.  See 38 C.F.R. § 3.2600(b).  
In the instant case, that notice was mailed on November 17, 
2004, with a response required by January 17, 2004.  The VA 
Form 21-4138 thereafter received by VA on February 14, 2005 
was not timely received and cannot be used to invoke 
entitlement to DRO review.  The regulation requires that the 
traditional appellate process be followed when DRO review is 
not timely selected. In this case, DRO review was not timely 
selected, and the traditional appellate process was 
accordingly followed.


FINDING OF FACT

The veteran does not have a chronic psychiatric disability 
that is related to active service.


CONCLUSION OF LAW

The veteran does not have a psychiatric disability that was 
incurred in or aggravated by active service, and service 
incurrence may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claim, VA met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005). 

A letter dated in August 2004 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The August 2004 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).   

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The veteran's service medical records  have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  The veteran 
was also accorded a VA examination in August 2004. 38 C.F.R. 
§ 3.159(c)(4).

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  

II.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Certain chronic disabilities, such as psychosis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The veteran's service medical records indicate that major 
depressive disorder was first diagnosed in May 2001.  The 
veteran was subsequently hospitalized from June 5, 2003 to 
June 11, 2003 with complaints of depressed mood since early 
2003, recurrent visions and dreams of suicide, and auditory 
hallucinations.  A discharge diagnosis of major depressive 
disorder, single episode, moderate was given.  Malingering 
was also to be ruled out.

A September 2003 health record indicated a diagnosis of major 
depressive disorder in full remission; and an October 2003 
health record indicated that the last note by Life Skills 
showed major depressive disorder in full remission and that 
there was still no follow up appointment.  Thus, there is 
evidence of incurrence of depression during service.

However, the medical evidence fails to show that the veteran 
currently suffers from depression.  A VA examination 
conducted in August 2004 revealed only a diagnosis of 
adjustment disorder, not otherwise specified in remission.  

The VA examiner noted that the veteran's allegations of 
depression linked to service were not supported at that time 
by objective clinical findings or contemporaneous records in 
the file.  The veteran was noted to present abundant 
personality traits or characterological features.  In 
addition, the examiner stated that the veteran manifested 
depressive symptomatology because of interpersonal problems 
while in service and that this was considered circumstantial 
and nonpermanent in nature.  In short, no major depression 
was detected.

With respect to the adjustment disorder, by definition, if it 
is in remission, per Dorland's Illustrated Medical Dictionary 
(26th ed., 1985), its symptoms have either diminished or 
abated, and if it is not disabling, then the requirement of a 
current disability from it is not present.  As such, the 
claim would have to fail.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 43-
144 (1992). 

In the absence of competent medical evidence that a chronic 
psychiatric disability exists and it was caused by or 
aggravated by the veteran's military service, the criteria 
for establishing service connection for a psychiatric 
disability have not been established.  38 C.F.R. § 3.303. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


